DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-13, 15-18, and 20-24 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed November 22 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection under 35 U.S.C. § 103 over the prior art (Of Record), the examiner respectfully disagrees with certain arguments presented by the applicant. For example, the applicant states on (Pg. 9, paragraph 3 of the remarks) that “the examiner contends that Takeda describes defining the uplink grant via the DCI and the RRC because a CORESET for transmitting the DCI including the uplink grant is configured via RRC signaling”. The examiner agrees that Takeda defines the uplink grant based on both the higher layer signaling (RRC) and the DCI. The applicant then states “however, the uplink grant is scheduling information for a PUSCH transmission”. The applicant also states in the previous paragraph that claim 1 has been amended to recite that an uplink grant is for semi-persistent scheduling and that Ji (Of record) and Takeda (Of Record) are not directly related to SPS/grant-free based transmission, (i.e., Pg. 9, paragraph 2 of the remarks). However a new ground(s) .  

In regards to the applicants arguments regarding the teachings of Takeda (Of Record) with respect to claim 1 on (Pg. 9, paragraph 4 of the remarks), the applicant states that “the present disclosure defines the scheduling information for the PUSCH transmission using both the information that is configured via the RRC and the information received via the DCI. In contrast, Takeda defines the uplink grant via the DCI, and the uplink grant is defined independently from CORESET configuration that is configured via the RRC” (i.e., Pg. 9, paragraph 4 of the remarks). However the examiner respectfully disagrees with applicant’s statement that Takeda only defines the uplink grant via the DCI and the uplink grant is defined independently from the CORESET configuration that is configured via the RRC. 

For example, Takeda discloses in Para [0240] i.e., For example, reporting of information may be implemented by using physical layer signaling (for example, downlink control information (DCI), uplink control information (UCI), higher layer signaling (for example, Radio Resource Control (RRC) signaling, broadcast information (master information block (MIB), system information block (SIBs), and so on), Media Access Control (MAC) signaling and so on) and other signals or combinations of these) (emphasis added). Therefore a combination of RRC signaling and DCI according to Para [0240] of Takeda can be used for reporting of information such as the uplink grant. Therefore based at least on (Para [0240]) of Takeda, the information reported to the UE such as the uplink grant Takeda, see Para’s [0034], [0036], [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal. The search space may include… a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0040] i.e., The user terminal may receive configuration information of the CORESET (CORESET configuration information) through higher layer signaling (for example, RRC signaling or SIB). [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling), [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP, in a certain cycle. The user terminal activates a UL BWP, based on UL grant detected in the CORESET. The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant & [0240]). Therefore according to the cited portions, Takeda does disclose that the UL grant is defined based on both the DCI and the COREST configuration that is configured via the RRC. The uplink grant is also defined in the CORESET configuration because Takeda disclosed in (Para [0123]) that the UL grant is detected in the CORESET (Takeda, see Para [0123] i.e., the user terminal monitors a CORESET configured in an activated DL BWP, in a certain cycle. The user terminal activates a UL BWP, based on UL grant detected in the CORESET). Therefore the uplink grant is not defined independently from the CORESET configuration because the UL grant is also detected in the CORESET, (Takeda, see Para’s [0039-0040], & [0123]). For the reasons explained Takeda does disclose the claim feature in claim 1 of the uplink grant is defined based on both the higher layer signaling (RRC) and the DCI. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-3, 5-8, 10-13, 15-18, and 20-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the data" in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2-3, 5, and 21 are further rejected under 35 U.S.C. 112(b), based on their dependence from independent claim 1. 

Claim 6 recites the limitation "the data" in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim. The dependent claims 7-8, 10, and 22 are further rejected under 35 U.S.C. 112(b), based on their dependence from independent claim 6. 

Claim 11 recites the limitation "the data" in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. The dependent claims 12-13, 15, and 23 are further rejected under 35 U.S.C. 112(b), based on their dependence from independent claim 11. 

the data" in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. The dependent claims 17-18, 20, and 24 are further rejected under 35 U.S.C. 112(b), based on their dependence from independent claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), further in view of Sun et al. US (2018/0124753), and further in view of Suzuki et al. US (2019/0327761).

Regarding Claim 1, Ji discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), configuration information for defining an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

and receiving, from the UE, the data according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to the UE, wherein the higher layer signaling is UE specific; transmitting downlink control information (DCI) on the activated BWP; and receiving from the UE the data on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information from the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to a UE, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

transmitting downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

receiving from the UE, the data on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information from the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 
And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda because the motivation lies in Takeda that it is desired to appropriately control activation and/or deactivation of the frequency band in order to reduce processing load in the user terminal. 

Takeda, see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the claim features of defining an uplink grant for a semi-persistent scheduling, receiving from the UE the data according to the uplink grant for the semi-persistent scheduling, and the uplink grant is defined based on remaining information from the DCI. However the claim features would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses defining an uplink grant for a semi-persistent scheduling, (see Para’s [0095] i.e., the first and second DCI portions may provide semi-persistent scheduling (SPS) of downlink assignments or uplink grants to scheduled entities & [0110])

receiving from the UE the data according to the uplink grant for the semi-persistent scheduling (see Para’s [0042-0043] i.e., uplink transmission (UL) from UE, [0052], [0095] i.e., semi-persistent scheduling (SPS) of downlink assignments or uplink grants will be used by scheduled entities for performing uplink data communication, & [0110]).

wherein the uplink grant is defined based on remaining information from a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined for semi-persistent scheduling and included in the remaining information from the DCI as disclosed in the teachings of Sun who discloses the remaining control information within a DCI includes an uplink grant for the semi-persistent scheduling for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 

While the combination of Ji in view of Takeda, and further in view of Sun discloses the uplink grant is activated by the DCI on the activated BWP (Takeda, see Para’s [0034], [0036], [0039-0040], [0116], [0123], & [0240]), the combination of Ji in view of Takeda, and further in view of Sun does not disclose the uplink grant for the semi-persistent scheduling is activated by the DCI. However the claim feature would be rendered obvious in view of Suzuki et al. US (2019/0327761).

Suzuki discloses an uplink grant for the semi-persistent scheduling is activated by the DCI (see Para’s [0143], [0159], [0204] i.e., In a subframe n, the terminal apparatus 1 receives the DCI (the DCI format, the uplink grant) which is used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling. Here, in a case the terminal apparatus 1 has data available for transmission, the terminal apparatus 1 may perform the non-empty transmission in a subframe (e.g., a subframe that is four subframes after the subframe n, i.e., subframe n1) corresponding to the subframe in which the DCI used to indicate the activation and/or reactivation of the Semi-Persistent scheduling is received))

(Suzuki suggests such scheduling of data for the terminal enables efficient transmission of uplink data (see Para’s [0008], [0013], & [0331])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is activated by the DCI on the activated BWP as disclosed in Ji in view of Takeda, and further in view of Sun to be activated for the uplink grant for the semi-persistent scheduling which is activated by the DCI as disclosed in Suzuki because the motivation lies in Suzuki suggests that the scheduling of data for the terminal enables efficient transmission of uplink data and results in reduced overhead in the network system based on the activated semi-persistent scheduling by DCI. 

Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 5, the combination of Ji in view of Takeda, and further in view of Sun discloses the method of claim 1, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

Regarding Claim 6, Ji discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, configuration information for defining an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

And transmitting to the base station, the data according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of receiving configuration information for defining an uplink grant for a bandwidth part by higher layer signaling from a base station, wherein the higher layer signaling is UE specific; receiving downlink control information (DCI) on the activated BWP; and transmitting to the base station the data to on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information from the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses receiving, from a base station, configuration information for defining an uplink grant for a bandwidth part by higher layer signaling, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

Receiving downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

Transmitting to the base station, the data on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information from the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 
And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the uplink grant configured for the BWP activated through the DCI disclosed in Takeda because the motivation lies in Takeda that it is desired to appropriately control activation and/or deactivation of the frequency band in order to reduce processing load in the user terminal. 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (Takeda, see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the claim features of defining an uplink grant for a semi-persistent scheduling, transmitting, to the base station, the data according to the uplink grant for the semi-persistent scheduling, and the uplink grant is defined based on remaining information from the DCI. However the claim features would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses defining an uplink grant for a semi-persistent scheduling, (see Para’s [0095] i.e., the first and second DCI portions may provide semi-persistent scheduling (SPS) of downlink assignments or uplink grants to scheduled entities & [0110])

Transmitting to a base station, the data according to the uplink grant for the semi-persistent scheduling (see Para’s [0042-0043] i.e., uplink transmission (UL) from UE, [0052], [0095] i.e., semi-persistent scheduling (SPS) of downlink assignments or uplink grants will be used by scheduled entities for performing uplink data communication, & [0110]).
wherein the uplink grant is defined based on remaining information from a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined for semi-persistent scheduling and included in the remaining information from the DCI as disclosed in the teachings of Sun who discloses the remaining control information within a DCI includes an uplink grant for the semi-persistent scheduling for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 

While the combination of Ji in view of Takeda, and further in view of Sun discloses the uplink grant is activated by the DCI on the activated BWP (Takeda, see Para’s [0034], [0036], [0039-0040], [0116], [0123], & [0240]), the combination of Ji in view of Takeda, and further in view of Sun does not disclose the uplink grant for the semi-persistent 

Suzuki discloses an uplink grant for the semi-persistent scheduling is activated by the DCI (see Para’s [0143], [0159], [0204] i.e., In a subframe n, the terminal apparatus 1 receives the DCI (the DCI format, the uplink grant) which is used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling. Here, in a case the terminal apparatus 1 has data available for transmission, the terminal apparatus 1 may perform the non-empty transmission in a subframe (e.g., a subframe that is four subframes after the subframe n, i.e., subframe n1) corresponding to the subframe in which the DCI used to indicate the activation and/or reactivation of the Semi-Persistent scheduling is received))

(Suzuki suggests such scheduling of data for the terminal enables efficient transmission of uplink data (see Para’s [0008], [0013], & [0331])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is activated by the DCI on the activated BWP as disclosed in Ji in view of Takeda, and further in view of Sun to be activated for the uplink grant for the semi-persistent scheduling which is activated by the DCI as disclosed in Suzuki because the motivation lies in Suzuki suggests that the scheduling of data for the terminal enables efficient transmission of uplink data and results in reduced overhead in the network system based on the activated semi-persistent scheduling by DCI. 

Regarding Claim 8, the combination of Ji in view of Takeda discloses the method of claim 6, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 10, the combination of Ji in view of Takeda discloses the method of claim 6, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

Regarding Claim 11, Ji discloses a base station (see Para [0035] i.e., BS 104) in a wireless communication system, the base station (see Fig. 7 i.e., Base Station 700) comprising: a transceiver (see Fig. 7 i.e., Base Station 710); and a processor (see Fig. 7 i.e., Base Station 702) operably connected to the transceiver (see Fig. 7 i.e., 710), the processor (see Fig. 7 i.e., Base Station 702) configured to: transmit, to a user equipment see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

Wherein at least one BWP is configured in a cell of the base station (see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).
 
and receive, from the UE, the data according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to the UE, wherein the higher layer signaling is UE specific; transmitting downlink control information (DCI) on the activated BWP; and receive, from the UE, the data on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information from the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses transmitting configuration information for defining an uplink grant for a bandwidth part by higher layer signaling to a UE, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

transmitting downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

receiving, from the UE, the data on the activated BWP according to the uplink grant for the activated BWP, (see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information from the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the DCI configuring the activated BWP for the UE as disclosed in Ji to include the 

While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (Takeda, see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the claim features of defining an uplink grant for a semi-persistent scheduling, receiving from the UE the data according to the uplink grant for the semi-persistent scheduling, and the uplink grant is defined based on remaining information from the DCI. However the claim features would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses defining an uplink grant for a semi-persistent scheduling, (see Para’s [0095] i.e., the first and second DCI portions may provide semi-persistent scheduling (SPS) of downlink assignments or uplink grants to scheduled entities & [0110])

receiving from the UE the data according to the uplink grant for the semi-persistent scheduling (see Para’s [0042-0043] i.e., uplink transmission (UL) from UE, [0052], [0095] i.e., semi-persistent scheduling (SPS) of downlink assignments or uplink grants will be used by scheduled entities for performing uplink data communication, & [0110]).

wherein the uplink grant is defined based on remaining information from a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined for semi-persistent scheduling and included in the remaining information from the DCI as disclosed in the teachings of Sun who discloses the remaining control information within a DCI includes an uplink grant for the semi-persistent scheduling for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control information is used for efficiently scheduling assignments for one or more scheduled entities according to the uplink grant. 
While the combination of Ji in view of Takeda, and further in view of Sun discloses the uplink grant is activated by the DCI on the activated BWP (Takeda, see Para’s [0034], [0036], [0039-0040], [0116], [0123], & [0240]), the combination of Ji in view of Takeda, and further in view of Sun does not disclose the uplink grant for the semi-persistent scheduling is activated by the DCI. However the claim feature would be rendered obvious in view of Suzuki et al. US (2019/0327761).

Suzuki discloses an uplink grant for the semi-persistent scheduling is activated by the DCI (see Para’s [0143], [0159], [0204] i.e., In a subframe n, the terminal apparatus 1 receives the DCI (the DCI format, the uplink grant) which is used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling. Here, in a case the terminal apparatus 1 has data available for transmission, the terminal apparatus 1 may perform the non-empty transmission in a subframe (e.g., a subframe that is four subframes after the subframe n, i.e., subframe n1) corresponding to the subframe in which the DCI used to indicate the activation and/or reactivation of the Semi-Persistent scheduling is received))

(Suzuki suggests such scheduling of data for the terminal enables efficient transmission of uplink data (see Para’s [0008], [0013], & [0331])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is activated by the DCI on the activated BWP as disclosed in Ji in view of Takeda, and further in view of Sun to be activated for the uplink grant for the semi-persistent scheduling which is activated by the DCI as disclosed in Suzuki because the motivation lies in Suzuki suggests that the scheduling of data for the terminal enables 

Regarding Claim 13, the combination of Ji in view of Takeda, and further in view of Sun discloses the base station of claim 11, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case that the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 15 the combination of Ji in view of Takeda, and further in view of Sun discloses the base station of claim 11, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

Regarding Claim 16, Ji discloses a user equipment (UE) (see Fig. 6, 600) in a wireless communication system, the UE (see Fig. 6, 600) comprising: a transceiver (see Fig. 6, 610); and a processor (see Fig. 6, 602) operably connected to the transceiver (see Fig. 6, 610), the processor (see Fig. 6, 602) configured to: receive, from a base station, configuration information for defining an uplink grant by higher layer signaling, (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH,  [0078] i.e., The UE may be configured with one or more bandwidth parts (e.g., frequency bands)…DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established).

see Para’s [0035] i.e., Each BS 104 may provide communication coverage for a particular geographic area. In 3GPP, the term “cell” can refer to this particular geographic area of a BS and/or a BS subsystem serving the coverage area, [0043-0046] i.e., BS 104 schedules UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency (i.e., ”BWP”) and a number of symbols in time, [0048] i.e., UL and DL data communication between UE and BS & [0078] i.e., configured BWP). 

identifying an activated BWP; (see Para [0078] i.e., DL control information (DCI) (e.g., carried in a PDCCH or the DL control portions 212 and 222). DCI may indicate which of the configured BWPs (i.e., “active BWP”) may be used (e.g., activate or deactivate) for DL data transmissions (e.g., in a PDSCH or the DL data portions 224) & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection is established). 

And transmit to the base station, the data according to the uplink grant (see Para’s [0033] i.e., A UE 102 may communicate with the BS 104 via an uplink (UL), [0040] i.e., In an embodiment, the BSs 104 can assign or schedule transmission resources (e.g., in the form of time-frequency resource blocks) for DL and UL transmissions in the network 100, [0043] i.e., RRC configuration information (i.e., “higher layer signaling”) related to PDCCH… A BS 104 may transmit DL control information (e.g., UL and DL grants), [0046] i.e., In an embodiment, a BS 104 may schedule UL and/or DL communication with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0048] i.e., As shown, the BS may transmit a UL grant in the DL control portion 212 and the UE may transmit UL data in the UL data portion 214, [0070] i.e., A BS may transmit transmission control information (e.g., UL and DL grants) in a PDCCH, [0078] & [0081] i.e., Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI). 

Ji does not disclose the claim features of receiving configuration information for defining an uplink grant for a bandwidth part by higher layer signaling from a base station, wherein the higher layer signaling is UE specific; receive downlink control information (DCI) on the activated BWP; and transmit to the base station, the data on the activated BWP according to the uplink grant for the activated BWP, wherein the uplink grant is defined on the activated BWP, based on the configuration information from the higher layer signaling and the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180). 

Takeda discloses receiving, from a base station, configuration information for defining an uplink grant for a bandwidth part by higher layer signaling, (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036-0038] i.e., UL grant of the BWP configured for the UE, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 
wherein the higher layer signaling is UE specific (see Para’s [0034] i.e., For example, it is studied to perform activation of a BWP through user-terminal-dedicated RRC signaling [0039-0040] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…a user-terminal (UE) specific search space (USS (UE-specific Search space) to which user-terminal-specific DCI (for example, DL assignment) and/or UL grant) is allocated, [0072-0074] i.e., UE-specific search space may be configured, [0078], & [0116]). 

Receive downlink control information (DCI) on an activated BWP (see Para’s [0035-0036] i.e., BWP activation indicated by DCI, [0037-0039] i.e., DL BWP which includes DCI, [0082] i.e., The user terminal may receive DCI for the corresponding BWP in each CORESET & [0123])

see Para’s [0010] i.e., a control section that controls transmission of a uplink (UL) signal in an UL frequency band, [0034] i.e., Activation/deactivation of a BWP, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal & [0036] i.e., UL grant in DCI may indicate activation of the BWP, [0037] i.e., BWP used in UL communication may be referred to as a “UL BWP” (UL frequency band), [0107] i.e., UL grant for scheduling the UL data in the UL BWP, [0123] i.e., The user terminal transmits a PUSCH scheduled in a UL BWP, based on the UL grant, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2), & [0156] i.e., UL data channel)

and wherein the uplink grant is defined on the activated BWP (see Para [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET), based on the configuration information from the higher layer signaling (see Para’s [0034] i.e., activation of a BWP through user-terminal-dedicated RRC signaling, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal…The search space may include…and/or a user-terminal (UE) specific search space to which user-terminal-specific DCI (for example, DL assignment and/or UL grant) is allocated, [0036] i.e., UL grant of the BWP, & [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling, [0123] i.e., UL grant associated with UL BWP, & [0139] i.e., UL grant allocating a PUSCH in UL BWP#2). 

And the downlink control information (DCI) in case that the uplink grant is defined based on both the higher layer signaling and the DCI (see Para [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling, [0035] i.e., DCI explicitly or implicitly indicates activation or deactivation of the BWP. The DCI may be DCI (DL assignment and/or UL grant) to be used for scheduling of a data channel for the user terminal, [0036-0037] i.e., the existence of DCI (for example, DL assignment and/or UL grant) itself may indicate activation or deactivation of the BWP, [0039] i.e., The user terminal monitors one or more search spaces in the CORESET to detect DCI for the user terminal which includes the UL grant, [0040] i.e., The user terminal may receive configuration information of the CORESET through higher layer signaling (for example, RRC signaling), [0092], [0123] i.e., The user terminal activates a UL BWP, based on UL grant detected in the CORESET, [0136], & [0139] i.e., the user terminal may activate UL BWP #2, based on DCI (for example, UL grant allocating a PUSCH in UL BWP#2)). 

(Takeda suggests it is desired to appropriately control activation and/or deactivation (activation/deactivation) of the frequency band in order to reduce processing load in the user terminal, (for example, processing load due to blind decoding for each of the frequency bands, (see Para [0008])). 



While the combination of Ji in view of Takeda discloses wherein the uplink grant is defined based on both the higher layer signaling and the DCI (Takeda, see Para’s [0034-0035], [0039-0040], & [0123]), the combination of Ji in view of Takeda does not disclose the claim features of defining an uplink grant for a semi-persistent scheduling, transmitting, to the base station, the data according to the uplink grant for the semi-persistent scheduling, and the uplink grant is defined based on remaining information from the DCI. However the claim features would be rendered obvious in view of Sun et al. US (2018/0124753). 

Sun discloses defining an uplink grant for a semi-persistent scheduling, (see Para’s [0095] i.e., the first and second DCI portions may provide semi-persistent scheduling (SPS) of downlink assignments or uplink grants to scheduled entities & [0110])

Transmitting to a base station, the data according to the uplink grant for the semi-persistent scheduling (see Para’s [0042-0043] i.e., uplink transmission (UL) from UE, [0052], [0095] i.e., semi-persistent scheduling (SPS) of downlink assignments or uplink grants will be used by scheduled entities for performing uplink data communication, & [0110]).

wherein the uplink grant is defined based on remaining information from a DCI (see Para [0087] i.e., In some examples, the remaining control information (i.e., “remaining information”) within the second DCI (i.e., “DCI”) portion may be a single codeword that includes a concatenation of two or more DCI components, each including control information for a downlink assignment or an uplink grant to one or more scheduled entities).

(Sun suggests the remaining control information which includes additional control information is used for purposes of scheduling assignments for one or more scheduled entities (see Para’s [0073], [0087], & [0104])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant which is defined based on both the higher layer signaling and the DCI as disclosed in Ji in view of Takeda to be defined for semi-persistent scheduling and included in the remaining information from the DCI as disclosed in the teachings of Sun who discloses the remaining control information within a DCI includes an uplink grant for the semi-persistent scheduling for one or more scheduled entities because the motivation lies in Sun that  the remaining control information which includes additional control 

While the combination of Ji in view of Takeda, and further in view of Sun discloses the uplink grant is activated by the DCI on the activated BWP (Takeda, see Para’s [0034], [0036], [0039-0040], [0116], [0123], & [0240]), the combination of Ji in view of Takeda, and further in view of Sun does not disclose the uplink grant for the semi-persistent scheduling is activated by the DCI. However the claim feature would be rendered obvious in view of Suzuki et al. US (2019/0327761).

Suzuki discloses an uplink grant for the semi-persistent scheduling is activated by the DCI (see Para’s [0143], [0159], [0204] i.e., In a subframe n, the terminal apparatus 1 receives the DCI (the DCI format, the uplink grant) which is used to indicate the activation and/or reactivation of the Semi-Persistent Scheduling. Here, in a case the terminal apparatus 1 has data available for transmission, the terminal apparatus 1 may perform the non-empty transmission in a subframe (e.g., a subframe that is four subframes after the subframe n, i.e., subframe n1) corresponding to the subframe in which the DCI used to indicate the activation and/or reactivation of the Semi-Persistent scheduling is received))

(Suzuki suggests such scheduling of data for the terminal enables efficient transmission of uplink data (see Para’s [0008], [0013], & [0331])).  



Regarding Claim 18, the combination of Ji in view of Takeda, and further in view of Sun discloses the UE of claim 16, wherein the uplink grant defined based on the higher layer signaling (Takeda, see Para [0034]), is activated by only activation of the BWP (Takeda, see Para’s [0034] i.e., perform activation of a BWP through user-terminal-dedicated RRC signaling & [0036] i.e., UL grant itself may indicate activation or deactivation of the BWP), in case that the uplink grant is defined based on only the higher layer signaling, (Takeda, see Para’s [0034] i.e., Activation/deactivation of a BWP may be explicitly or implicitly performed through at least one of (i.e., suggests “only” using higher layer signaling for the uplink grant) RRC signaling…activation of a BWP through user-terminal-dedicated RRC signaling).

Regarding Claim 20, the combination of Ji in view of Takeda, and further in view of Sun discloses the UE of claim 16, wherein the uplink grant is deactivated in response to the activated BWP being deactivated (Takeda, see Para [0036] i.e., deactivation of BWP & [0140]), without information indicating a deactivation of the uplink grant (Takeda, see Para [0036] i.e., implicit indication may indicate deactivation of the BWP).  

5.	Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), further in view of Sun et al. US (2018/0124753), and further in view of Suzuki et al. US (2019/0327761) as applied to claims 1, 6, 11, and 16 above, and further in view of AIBA et al. US (2019/0052329). 

Regarding Claims 2, the combination of Ji in view of Takeda, further in view of Sun, and further in view of Suzuki discloses the method of claim 1 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081] & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Suzuki to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

Regarding Claims 7, the combination of Ji in view of Takeda, further in view of Sun, and further in view of Suzuki discloses the method of claim 6 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant 

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is received by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Suzuki to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

Regarding Claims 12, the combination of Ji in view of Takeda, further in view of Sun, and further in view of Suzuki discloses the method of claim 11 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling (see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Suzuki to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

Regarding Claims 17, the combination of Ji in view of Takeda, further in view of Sun, and further in view of Suzuki discloses the UE of claim 16 including a DCI for configuring the uplink grant (Ji, see Para’s [0043], [0078] & [0081], & Takeda, see Para [0036]), but does not disclose wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is received by the higher layer signaling. However the claim limitations would be rendered obvious in view of AIBA et al. US (2019/0052329).

AIBA discloses wherein the DCI configuring the uplink grant includes a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, (see Para [0204] i.e., Here, the DCI format to which the CRC parity bits scrambled by the C-RNTI are attached may include the first UL grant, the second UL grant, and/or the third UL grant). 

see Para’s [0036], [0067] i.e., information transmitted the first UL grant may be transmitted using higher layer signaling (signaling in an RRC layer), [0069], [0099-0102], & [0204]). 

(AIBA suggests the present invention is to provide a terminal apparatus and base station, which enable efficient transmission of uplink data (see Para [0007])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink grant disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Suzuki to include a cyclic redundancy check (CRC) scrambled by a radio network temporary identifier (RNTI) associated with the uplink grant, and wherein the RNTI associated with the uplink grant is transmitted by the higher layer signaling as disclosed in AIBA for achieving efficient transmission of uplink data according to the DCI.  

6.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), further in view of Sun et al. US (2018/0124753), and further in view of Suzuki et al. US (2019/0327761).as applied to claims 1, 6, 11, and 16 above, further in view of Li et al. US (2020/0305138), and further in view of Chung et al. US (2012/0182950).  
Regarding Claims 21-24, the combination of Ji in view of Takeda, further in view of Sun, and further in view of Suzuki discloses the method and base station of claims 1, 6, 11, and 16, including, and the remaining information by the DCI includes at least frequency see Para’s [0003] i.e., PDCCH carries downlink control information (DCI) providing downlink assignments and/or uplink grants of time-frequency resources to a user equipment (UE) & [0104] i.e., downlink assignment index), and redundancy version (RV) for the uplink grant, (Sun, see Para’s [0073] i.e., For example, the remaining control information may include…redundancy version ID & [0087] i.e., uplink grant in remaining control information), but does not disclose wherein the configuration information by the higher layer signaling includes interval information for the uplink grant. However the claim feature would be rendered obvious in view of Li et al. US (2020/0305138).

Li discloses wherein the configuration information by the higher layer signaling includes interval information for the uplink grant (see Para [0006] i.e., radio resource control (RRC) defines the periodicity of the semi-persistent uplink grant…periodicity defined by RRC).

(Li suggests the PDCCH indicates whether the uplink grant can be implicitly reused in the following transmission time intervals (TTIs) according to the periodicity defined by RRC (see Para [0006])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the configuration information by the higher layer signaling for the uplink grant as disclosed in Ji in view of Takeda, further in view of Sun, and further in view of Suzuki to include the interval information for the uplink grant included in the RRC higher layer 

The combination of Ji in view of Takeda, further in view of Sun, further in view of Suzuki and further in view of Li does not disclose the remaining information by the DCI includes modulation and coding scheme (MCS). However the claim limitation would be rendered obvious in view of Chung et al. US (2012/0182950).  

Chung discloses the remaining information by the DCI includes modulation and coding scheme (MCS) (see Para’s [0012] i.e., MCS indexes for the remaining control information & [0156] i.e., MCS field information about the remaining codeword (second codeword (or transport block)) may be included in DCI subgroup #2 (i.e., “DCI”)).

(Chung suggests the MCS index is index information about a modulation and coding scheme for a PDSCH for downlink data transmission or a PUSCH for uplink data transmission in a corresponding format (see Para [0156])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the remaining information by the DCI such as the DCI component of the remaining control information disclosed in Ji in view of Takeda, further in view of Sun, further in view of Suzuki, and further in view of Li to include the modulation and coding scheme (MCS) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADNAN BAIG/Primary Examiner, Art Unit 2461